DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/16/21.  These drawings are acknowledged.
Claim Objections
Claim 4 is objected to because of the following informalities:  “concurent” in line 2 is misspelled.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “concurent” in line 2 is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Consider claim 14, the limitation “distance to from the eye” in lines 2 and 4 is problematic.  It is unclear what distance is taken to be shorter.  Appropriate correction is required
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 25-28 of U.S. Patent No. US 10,216,271. Although the claims at issue are not identical, they are not patentably distinct from each other.
Consider claim 1, Patent US 10,216,271 claims an apparatus, comprising: 
a first lens located a first distance from an eye of a user, the first lens being adapted to:
receive, at a first optical region of the first lens, environment content from a location in front of the first lens relative to the eye; and alter a focal vergence of the environment content; a see-through display located a second distance from the eye, the see-through display being is adapted to:
receive the environment content from the first lens; and deliver the environment content and display content to a second lens; and the second lens located a third distance from the eye, the second lens being is adapted to:
receive, at a first optical region of the second lens, the environment content and the display content from the see-through display;
alter the focal vergence of the environment content; and alter a focal vergence of the display content, wherein the focal vergence of the display content is alterable substantially independent of the focal vergence of the environment content (see claim 25).
Consider claim 2, Patent US 10,216,271 claims an apparatus, further comprising an environment sensor adapted to sense a distance along a target path from the apparatus to the location in front of the first lens (see claim 25).
Consider claim 3, Patent US 10,216,271 claims an apparatus, wherein the first lens is adapted to alter the focal vergence of the environment content in the first optical region of the first lens substantially independent of altering the environment content at a second optical region of the first lens (see claim 25).
Consider claim 5, Patent US 10,216,271 claims an apparatus, wherein the second lens is adapted to alter the focal vergence of the environment content in the first optical region of the second lens substantially independent of altering the environment content at a second optical region of the second lens (see claim 25).
Consider claim 15, Patent US 10,216,271 claims a device, comprising: a first lens located a first distance from an optical receiver, the first lens being adapted to: receive environment content from a location in front of the first lens relative to the optical receiver; and
alter a focal vergence of the environment content; a see-through display located a second distance from the optical receiver, the see-through display being is adapted to:
receive the environment content from the first lens; and
deliver the environment content and display content to a second lens; and the second lens located a third distance from the optical receiver, the second lens being is adapted to:
receive the environment content and the display content from the see-through display;
alter the focal vergence of the environment content; and alter a focal vergence of the display content (see claims 1 and 25).
Consider claim 16, Patent US 10,216,271 claims a device, wherein the focal vergence of the display content is alterable substantially independent of the focal vergence of the environment content (see claims 1, 2, 25).
Consider claim 17, Patent US 10,216,271 claims a device, wherein the optical receiver is an eye of a user or a camera (see claims 25 and 26).
Consider claim 18, Patent US 10,216,271 claims a system, comprising: 
a first optic located a first distance from an optical receiver, the first optic being adapted to:
receive environment content from a location in front of the first optic relative to the optical receiver; and
alter a focal vergence of the environment content; a display located a second distance from the optical receiver, the display being is adapted to:
receive the environment content from the first optic; and deliver the environment content and display content to a second optic; and the second optic located a third distance from the optical receiver, the second optic being is adapted to:
receive the environment content and the display content from the display; alter the focal vergence of the environment content; and alter a focal vergence of the display content (see claim 25).
Consider claim 19, Patent US 10,216,271 claims a system, wherein: the first optic is a first lens; the second optic is a second lens; the optical receiver is an eye of a user or a camera; and the display is a see-through display (see claim 25).
Consider claim 20, Patent US 10,216,271 claims a system, wherein the display is adapted to apply an alteration to a display property of the display content (see claims 27/28).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. (US 2012/0147038).
Consider claim 1, Perez et al. disclose (e.g. figure 3) an apparatus, comprising: 
a first lens (42, converging lens) located a first distance from an eye of a user (28, pupil), the first lens being adapted to:
receive, at a first optical region of the first lens (42, converging lens), environment content (34, background subject) from a location in front of the first lens relative to the eye (see figure 3); and
alter a focal vergence of the environment content (the converging lens 42 is an adaptive lens having adjustable optical power that alters the vergence of the background image); 
a see-through display (12, display device) located a second distance from the eye (see figure 3, display device 12 is located at a second distance from the pupil), the see-through display being is adapted to:
receive the environment content from the first lens (content is received via converging lens 42); and 
deliver the environment content and display content to a second lens (content is delivered to diverging lens 38); and 
the second lens located a third distance from the eye (diverging lens 38 is located a third distance from the pupil), the second lens being is adapted to:
receive, at a first optical region of the second lens, the environment content and the display content from the see-through display (content is received by the diverging lens 38 from both the background and display);
alter the focal vergence of the environment content (diverging lens 38 is an adaptive lens and has adjustable optical power); and 
alter a focal vergence of the display content, wherein the focal vergence of the display content is alterable substantially independent of the focal vergence of the environment content (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus.  As shown in figure 3, the light cone of the display light is larger than the cone of the background so that the display is adjustable independent of the background.) [0015-0024].
Consider claim 2, Perez et al. disclose (e.g. figure 3) an apparatus, further comprising an environment sensor adapted to sense a distance along a target path from the apparatus to the location in front of the first lens (44, range finder) [0027-0028].
Consider claim 3, Perez et al. disclose (e.g. figure 3) an apparatus, wherein the first lens is adapted to alter the focal vergence of the environment content in the first optical region of the first lens substantially independent of altering the environment content at a second optical region of the first lens (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus) [0015-0024].
Consider claim 4, Perez et al. disclose (e.g. figure 3) an apparatus, wherein the first lens is adapted to alter the focal vergence of the environment content in the first optical region of the first lens substantially concurent to altering the environment content at a second optical region of the first lens (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus) [0015-0024].
Consider claim 5, Perez et al. disclose (e.g. figure 3) an apparatus, wherein the second lens is adapted to alter the focal vergence of the environment content in the first optical region of the second lens substantially independent of altering the environment content at a second optical region of the second lens (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus) [0015-0024].
Consider claim 6, Perez et al. disclose (e.g. figure 3) an apparatus, wherein the second lens is adapted to alter the focal vergence of the environment content in the first optical region of the second lens substantially concurent to altering the environment content at a second optical region of the second lens (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus) [0015-0024].
Consider claim 7, Perez et al. disclose (e.g. figure 3) an apparatus, comprising a receiver sensor adapted to sense an orientation of a sight path of the eye (44, rangefinder), wherein: the first lens is adapted to alter the focal vergence of the environment content substantially exclusively in the first optical region of the first lens along the sight path; and the second lens is adapted to alter the focal vergence of the environment content and the focal vergence of the display content substantially exclusively in the first optical region of the second lens along the sight path (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus) [0015-0024].
Consider claim 8, Perez et al. disclose (e.g. figure 3) an apparatus, comprising a receiver sensor (44, rangefinder) adapted to sense an orientation of a sight path of the eye, wherein: the first lens is adapted to alter the focal vergence of the environment content substantially concurrently in the first optical region of the first lens along the sight path and a second optical region of the first lens along the sight path; and the second lens is adapted to alter the focal vergence of the environment content and the focal vergence of the display content substantially concurrently in the first optical region of the second lens along the sight path and a second optical region of the second lens along the sight path (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus) [0015-0024].
Consider claim 9, Perez et al. disclose (e.g. figure 3) an apparatus, wherein the environment content after alteration by the first lens and second lens is substantially equal to the focal vergence of the environment content before alteration by either the first lens or the second lens (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus.  In one embodiment, the divergence imparted to the external image can be fully reversed so no net vergence is applied to the external image.) [0015-0024].
Consider claim 10, Perez et al. disclose (e.g. figure 3) an apparatus, wherein the first lens is adapted to alter the focal vergence of the environment content in the first optical region of the first lens along an interaction path from the eye to an interaction entity external to the apparatus (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus to alter the vergence of the external image and display image.) [0015-0024].
Consider claim 11, Perez et al. disclose (e.g. figure 3) an apparatus, wherein the second lens is adapted to alter the focal vergence of the environment content in the first optical region of the second lens along an interaction path from the eye to an interaction entity external to the apparatus (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus to alter the vergence of the external image and display image.) [0015-0024].
Consider claim 12, Perez et al. disclose (e.g. figure 3) an apparatus, comprising a see-through modifier comprising a modifier region adapted to: receive environment content at the modifier region; and apply a modification to an optical property of the environment content in the modifier region (the controller provides suitable control signals that when received by the image former cause the desired display image to be formed) [0014].
Consider claim 13, Perez et al. disclose (e.g. figure 3) an apparatus, wherein the modification comprises at least one of a darkening the environment content, changing in opacity level of the environment content, lightening environment content, or changing a color of the environment content (the controller provides suitable control signals that when received by the image former cause the desired display image to be formed.  Since the display is colored, it is considered to modify at least the darkness, opacity, lighting or color content of the environment) [0014].
Consider claim 14, Perez et al. disclose (e.g. figure 3) an apparatus, wherein: the first distance is a shorter distance to from the eye than the second distance or the third distance; and the second distance is a shorter distance to from the eye than the third distance (the HMD device can be turned such that the relative distances can be obtained).
Consider claim 15, Perez et al. disclose (e.g. figure 3) a device, comprising: 
a first lens (42, converging lens) located a first distance from an optical receiver (pupil, 28), the first lens being adapted to: 
receive environment content (34, background subject) from a location in front of the first lens relative to the optical receiver (see figure 3); and
alter a focal vergence of the environment content (the converging lens 42 is an adaptive lens having adjustable optical power that alters the vergence of the background image); 
a see-through display (12, display device) located a second distance from the optical receiver (see figure 3, display device 12 is located at a second distance from the pupil), the see-through display being is adapted to:
receive the environment content from the first lens (content is received via converging lens 42); and
deliver the environment content and display content to a second lens (content is delivered to diverging lens 38); and 
the second lens located a third distance from the optical receiver (diverging lens 38 is located a third distance from the pupil), the second lens being is adapted to:
receive the environment content and the display content from the see-through display (content is received by the diverging lens 38 from both the background and display);
alter the focal vergence of the environment content (diverging lens 38 is an adaptive lens and has adjustable optical power); and alter a focal vergence of the display content (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus.  As shown in figure 3, the light cone of the display light is larger than the cone of the background so that the display is adjustable independent of the background.) [0015-0024].
Consider claim 16, Perez et al. disclose (e.g. figure 3) a device, wherein the focal vergence of the display content is alterable substantially independent of the focal vergence of the environment content (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus. As shown in figure 3, the light cone of the display light is larger than the cone of the background so that the display is adjustable independent of the background.) [0015-0024].
Consider claim 17, Perez et al. disclose (e.g. figure 3) a device, wherein the optical receiver is an eye of a user or a camera (the receiver is a user’s pupil 28).
Consider claim 18, Perez et al. disclose (e.g. figure 3) a system, comprising: 
a first optic (42, converging lens) located a first distance from an optical receiver (user’s pupil, 28), the first optic being adapted to:
receive environment content (34, background subject) from a location in front of the first optic relative to the optical receiver (see figure 3); and
alter a focal vergence of the environment content (the converging lens 42 is an adaptive lens having adjustable optical power that alters the vergence of the background image); 
a display (12, display device) located a second distance from the optical receiver (see figure 3, display device 12 is located at a second distance from the pupil), the display being is adapted to:
receive the environment content from the first optic (content is received via converging lens 42); and 
deliver the environment content and display content to a second optic (content is delivered to diverging lens 38); and 
the second optic located a third distance from the optical receiver (diverging lens 38 is located a third distance from the pupil), the second optic being is adapted to:
receive the environment content and the display content from the display (content is received by the diverging lens 38 from both the background and display); 
alter the focal vergence of the environment content (diverging lens 38 is an adaptive lens and has adjustable optical power); and 
alter a focal vergence of the display content (The lenses are independently adjustable with respect to each other and can comprise multiple tunable elements so that the external image is in focus wherever the display image is in focus.  As shown in figure 3, the light cone of the display light is larger than the cone of the background so that the display is adjustable independent of the background.) [0015-0024]
Consider claim 19, Perez et al. disclose (e.g. figure 3) a system, wherein: the first optic is a first lens (42, converging lens); the second optic is a second lens (38, diverging lens); the optical receiver is an eye of a user or a camera (pupil 28); and the display is a see-through display (12, display device) [0015-0024].
Consider claim 20, Perez et al. disclose (e.g. figure 3) a system, wherein the display is adapted to apply an alteration to a display property of the display content (the controller provides suitable control signals that when received by the image former cause the desired display image to be formed.  Since the display is colored, it is considered to modify at least the darkness, opacity, lighting or color content of the environment) [0014].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872